Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. On pages 2 and 3 of Remarks, Applicant asserts that Chrapko does not disclose or suggest, “the claimed update based on indications of future activity to be performed”. The examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “update based on indications of future activity to be performed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instance, Applicant relies on a narrow interpretation of the contended limitation “receiving an indication of an activity to be performed together by the first entity and the second entity”,  to refer to an activity that is performed only “in the future”, however no such temporal constraint exists within the present limitation.
That is, Applicant appears to suggest that the “activity to be performed” limitation implies that the claimed activity is to be performed “in the future”. However, absent such clarification, and when considered under broadest reasonable interpretation, the contended limitation may instead merely define the activity based on who is to perform it “…to be performed together by the first entity and the second entity”, may be construed as defining which actor(s) are involved in performing the respective “activity”, and not necessarily when the activity is temporally performed (e.g., “in the future”, as asserted by Applicant). 
Thus, in mapping the above limitation, the examiner referred to paragraph 48 of Chrapko which plainly teaches updating user connectivity values between two nodes (entities) based on an interaction between the nodes. The examiner cited specifically to paragraph 48’s teaching of “… user connectivity values between two nodes may always be increased unless a user or node indicates that the interaction was unfavorable, not successfully completed, or otherwise adverse”, which not only discloses the claimed “indication” received, but also discloses an interaction (i.e., the claimed “activity”) as having to be performed together by two entities. When the interaction was temporally performed is irrelevant here given the breadth of the current claim language, and thus Chrapko is maintained for teaching this limitation.
Therefore, given the above, the examiner suggests Applicant to amend the contended limitation in order to specifically clarify that the “activity” is “to be performed in the future between the first entity and the second entity” to sufficiently overcome the Chrapko reference.

On page 3 of Remarks, Applicant contends that Chrapko does not teach or suggest claim 6’s recitation of “a threshold number of paths”. The examiner respectfully disagrees.
“… the weights of all the links along the path may be multiplied together” (emphasis added), where each “link” is an being considered as an individual “path” itself. Thus, paragraph 11 of Chrapko, in reciting that a path is deemed “qualified” by virtue of its path weight meeting or exceeding a threshold, discloses to claim 6’s “a threshold number of paths” because the qualified path weight comprises the weights of a number of links (i.e., a “number of paths”) meeting a threshold. 
Given that the “qualified” path includes a number of paths that when multiplied together meet a threshold, the examiner contends that Chrapko fully teaches the limitations of claim 6 and thus the rejection is maintained.

On pages 3 and 4 of Remarks, Applicant contends that Vander Mey cannot disclose claim 8 because “Vander Mey is not sufficiently enabled to disclose its operation in a manner that would enable one of ordinary skill to carry out the claimed invention”. The examiner respectfully disagrees.
Applicant appears to suggest that Vander Mey presents mathematically impossible characteristics, shown via Figs. 1A and 1B, and thus would not be enabled in a manner sufficient to serve as invalidating prior art for the purposes of disclosing claim 8. In citing MPEP 2121, Applicant has attempted to challenge the cited prior art for lack of enablement by argument without supporting evidence, and has provided a brief 
Here, Col. 3, lines 48-56 of Vander Mey discloses that Figs 1A and 1B “… illustrate examples of trustworthiness factor information by a merchant for assessing trust scores for customer users … These examples are provided for illustrative purposes and are simplified for the sake of brevity…”, which clearly implies that the factors and values utilized for Fig. 1A and Fig. 1B are merely illustrative by design, and nothing implies that these weight to value correlations between Figs. 1A and 1B are necessarily “correct”, as presumed by Applicant. Additionally, given that the above are to be illustrative, one of ordinary skill in the art would’ve clearly been enabled to utilize the examples given to formulate their own weight values and correlate those weightings to the values shown in Fig. 1B. Further the examiner did not directly rely on the disclosed numerical correlations between Figs. 1A and 1B, and instead only relied on the fact that Fig. 1A detailed weighting each individual factor and Fig. 1B disclosed adding up the resultant values based on the weighted factors. 
Additionally, and for the sake of argument, even if Applicant’s remarks regarding the shown Figs. 1A and 1B are assumed to be correct (a point which the examiner expressly does not agree with), MPEP 2121 further states, “Even if a reference discloses an inoperative device, it is prior art for all that it teaches” and therefore, "a 

On page 4, Applicant contends that Vander Mey fails to teach or suggest claim 10’s “two different weighted sum[s] of factors”. The examiner respectfully disagrees.
As noted on pages 10 and 11 of the Non-Final Rejection (mailed 7/2/2020), the examiner referred to Fig. 1B, element 1330 as providing the “first weighted sum”, as element 1330 is directed to a “Calculated Trust Score Total” for a variety of users, where the total trust score is based upon the variety of weightings for various factors shown in Fig. 1A. Thus, by virtue of Fig. 1B detailing that each factor is summed to result in element 1330’s final sum, and that each factor is based upon a respective weight value shown in Fig. 1A, then element 1330 details a first “weighted sum”. The examiner then further pointed to Vander Mey’s column 1202c of Fig. 1a, which details a frequency of updating the respective weight values, with Col. 12, lines 54-58 denoting that there may be “multiple assessed trust scores…” for each user (i.e., multiple trust scores summed at element 1330).
Thus, because the various weight values shown in Fig. 1A are dynamic based on their respective Update Frequency, and Col. 12, lines 54-58 specifically discloses users having multiple assessed trust scores (i.e., multiple “weighted sums”), then Vander Mey discloses at least two separate weighted sums. Therefore, the rejection of claim 10 is maintained.

On page 4, Applicant further contends that Vander Mey does not disclose claim 13, because Vander Mey “… relates to “prior activity” rather than “a future activity “to be performed”…”, however as the examiner stated above (with respect to claim 1), the “activity” in question was not be construed as having a temporal constraint, whether it’s performed in the past, present, or future. The examiner only interpreted the “activity to be performed” as referring to whom performs the activity (i.e., claim 1’s first entity and second entity). Thus, the argument that stems from Vander Mey disclosing a prior activity is considered moot, because the limitation was not defined in a clear manner that temporally determines when the activity is performed. Thus, the rejection of claim 13 is maintained.

On pages 4 and 5, Applicant contends that Vander Mey fails to teach or suggest claim 14’s “confidence range” for the “trust score for the second entity”. The examiner respectfully disagrees.
As noted on page 12 of the Non-Final Rejection, the examiner referred to the different trust values calculated for different users (shown in Fig. 1B, element 1330) as referring to the claimed “confidence range”, as each value indicates a “range” of confidence a merchant may have in a particular user. The examiner further noted that the values shown in 1330 may have a predefined range (e.g., -100 to 100) shown by Col. 5, lines 20-29, which further supports that each individual trust score represents a particular confidence value within a set range. The “confidence” aspect can be clearly shown in Col. 5, lines 38-67 & Col. 6, lines 1-3, where a merchant can determine what type of customer a user is (i.e., good, great, or bad, respectively) based on the determined trust score total shown at element 1330 in Fig. 1B. Again, because these “confidence” values correspond to a predefined range, the examiner thus interpreted each particular value as including a “confidence range” stemming from -100 to 100. Thus, the rejection of claim 14 is maintained.
If Applicant intends for the “confidence range” limitation of claim 14 to refer to something further, then the examiner respectfully suggests Applicant provide amendments clarifying what the “confidence range” in order to overcome this interpretation of Vander Mey. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10, 13-16, and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 6, 7, 9, 12-14, 16, 21, 22, 24-28, and 30 of U.S. Patent No. 9,578,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims overlap with the corresponding claims 1, 6, 7, 9, 12-14, 16, 21, 22, 24-28, and 30, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 13-16, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over “Chrapko” (US 2013/0013807) in view of “Vander Mey” (US 7822631).

Regarding Claim 1:
Chrapko teaches:
A method for updating a trust score (¶0018, “… a user connectivity or trust value…” & ¶0048, “In some embodiments, user connectivity values between two nodes may always be increased unless a user or node indicates that the interaction was unfavorable... Adverse interactions may automatically decrease user connectivity values while all other interactions increase user connectivity values"; i.e., increase/decrease trust values between two entities), the method comprising: 
identifying paths from a first entity to a second entity (¶0007, “In an embodiment, a path counting approach may be used where processing circuitry is configured to count the number of paths between a first node n1 and a second node n2 within a network community”); 
calculating a network connectivity score based on the identified paths (¶0011, “... only "qualified" paths may be used to determine connectivity values. A qualified path may be a path whose path weight meets any suitable predefined or dynamic criteria"; ¶0079, “… the connectivity between nodes a and b is a summation of path scores associated with one or more paths between an and b…”);
determining a trust score for the second entity by combining the network connectivity score and the … score (¶0010, “... the... trust rating a first node has for a second node may be based on a connectivity between the first node and the second node and one or more connectivity statistics associated with the first node”; i.e., calculate a trust score for a second node based on a network connectivity and connectivity statistics); 
receiving an indication of an activity to be performed together by the first entity and the second entity (¶0048, “… user connectivity values between two nodes may always be increased unless a user or node indicates that the interaction was unfavorable, not successfully completed, or otherwise adverse”); and 
updating the trust score based on the indication of the activity (¶0048, “Adverse interactions may automatically decrease user connectivity values while all interactions may increase user connectivity values…”; i.e., update a trust value based on an indication of a positive or negative experience of an activity performed between a first node and a second node).
Chrapko does not disclose:
receiving data about the second entity from a remote source; 
calculating a ratings score based on the received data from the remote source;
determining a trust score for the second entity by combining the network connectivity score and the ratings score;
Vander Mey teaches:
receiving data about the second entity from a remote source (Col. 4, lines 22-36, “Various other types of trustworthiness factors may similarly be tracked and used in other embodiments, including... other types of information about a user, possibly from external sources (e.g., financial information, such as credit scores)"); 
calculating a ratings score based on the received data from the remote source (FIG. 1B shows a plurality of trustworthiness factors being calculated for each user);
determining a trust score for the second entity by combining the network connectivity score and the ratings score (FIG 1B, element 1330, “Calculated Trust Score Total”; Col. 6, lines 29-31 & 46-51, "A non-exclusive list of trustworthiness factors that may be used by a merchant to assess customer users of the merchant include... information about other users associated with the customer (e.g., buddies or friends, such as from one or more social networking organizations)"; i.e., combine a user's financial information (e.g., credit score) with the user's network connectivity (e.g., buddies or friends associated with the user) to determine the user's overall trust score shown in FIG 1B, element 1330). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Chrapko's system of generating a trust score between two entities by enhancing Chrapko’s calculation of trust scores to aggregate multiple trustworthiness factors, include a rating score and a network connectivity score, as taught by Vander Mey, in order to affiliate trust scores with prior activities associated with the entities.
	The motivation is to provide more confidence in trust scores by associating larger trust scores with entities with a longer length of activity history as opposed to entities with a shorter length or no activity history. 

Regarding Claim 6:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches calculating a network connectivity score based on the identified paths comprises determining whether the identified paths exceeds a threshold number of paths (Chrapko, ¶0011, “…only "qualified" paths may be used to determine connectivity values. A qualified path may be a path whose path weight meets any suitable predefined or dynamic criteria. For example, a qualified path may be a path whose path weight is greater than or equal to some threshold value”).

Regarding Claim 7:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches the received data is one of: a credit score, criminal history data, financial transaction history data, and/or business reviews data (Vander Mey, Col. 4, lines 22-36, “Various other types of trustworthiness factors may similarly be tracked and used in other embodiments, including... other types of information about a user, possibly from external sources (e.g., financial information, such as credit scores)").

Regarding Claim 8:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches determining the trust score for the second entity by combining the network connectivity score and the ratings score comprises combining the network connectivity score and the ratings score according to a weighted sum (Vander Mey, FIG. 1A, element 1202b shows weights applied to each trustworthiness factor to be summed for a user in determining the trust score, as shown by FIG. 1B, element 1330).

Regarding Claim 9:
The method of claim 8, wherein Chrapko in view of Vander Mey teaches the weighted sum is based on user-assigned weights (Vander Mey, Col. 6, lines 65-67, "For example, a user may be able to enhance or diminish the weight given to various other users...").

Regarding Claim 10:
The method of claim 8, wherein Chrapko in view of Vander Mey teaches the weighted sum is a first weighted sum (Vander Mey, FIG. 1B, element 1330 shows a first weighted sum for each user), and wherein updating the trust score  based on the indication of the activity comprises combining the network connectivity score and the ratings score (Vander Mey, FIG. 1A, element 1202c shows a frequency to update each respective trustworthiness factor) according to a second weighted sum, wherein the second weighted sum is different than the first weighted sum (Vander Mey, Col. 12, lines 54-58, “Furthermore, in embodiments which users may each have multiple assessed trust scores, different assessed trust scores of a user may be used when assessing scores for different groups of users”; i.e., different calculated weighted sums).

Regarding Claim 13:
The method of claim 1, Chrapko in view of Vander Mey further comprising resolving a decision related to the activity based, at least in part, on the updated trust score (Vander Mey, Col. 22, lines 15-28, “After step 1035, the routine continues to step 1040 to store the newly calculated trust scores for later use… The routine then continues to step 1045 to determine whether one or more of the assessed quality-related scores are below a suppression threshold for content, and if so continues to step 1050 to indicate to suppress the piece of content, although in other embodiments the routine may instead provide the assessed quality-related scores to others who will instead make such suppression-related decisions"; i.e., decide whether to suppress content based on prior activity and an updated trust score).

Regarding Claim 14:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches the trust score for the second entity comprises a confidence range determined based on the network connectivity score and the ratings score (Vander Mey, FIG. 1B, element 1330 shows a range of trust scores given to three different users to which the examiner construes as meeting the recited "confidence range"; Col. 5, lines 20-29).

Regarding Claim 15:
The method of claim 1, wherein Chrapko in view of Vander Mey teaches determining the trust score for the second entity comprises: 
retrieving an initial trust score associated with the second entity (Chrapko, ¶0047, “In some embodiments, a default user connectivity value… may be assigned initially to all links in the network community"; Vander Mey, FIG. 1B, element 1330 each shows initial trust scores for three separate users); and 
updating the initial trust score associated with the second entity based on the network connectivity score and the ratings score (Chrapko, ¶0047, “After electronic interaction is identified between two or more nodes in the network community, user connectivity values may be adjusted upwards or downwards depending on the type of interaction”; Vander Mey, FIG. 1A, element 1202c shows a frequency to update each respective trustworthiness factor).

Regarding Claim 16:
System claim 16 corresponds to method claim 1 and contains no additional limitations. Therefore claim 16 is rejected using the same rationale applied in rejecting claim 1 above.

Regarding Claims 21-25:
System claims 21-25 correspond to method claims 6-10 and contain no additional limitations. Therefore claims 21-25 are rejected using the same respective rationales applied in rejecting claims 6-10 above.

Regarding Claim 26:
The system of claim 16, wherein Chrapko in view of Vander Mey teaches at least one of the first entity and the second entity is a human user (Chrapko, ¶0030, “... a node may also represent an individual human being...").

Regarding Claims 27-29:
System claims 27-29 correspond to method claims 13-15 and contain no additional limitations. Therefore claims 27-29  are rejected using the same respective rationales applied in rejecting claims 13-15 above.

Regarding Claim 30:
System claim 30 corresponds to method claim 1 and contains no additional limitations. Therefore claim 30 is rejected using the same rationale applied in rejecting claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491